UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7531


HASSAAN HAAKIM RASHAAD,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:14-cv-00304-MOC)


Submitted:   January 22, 2015             Decided:    January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hassaan Haakim Rashaad, Appellant Pro Se.             William Michael
Miller, Assistant United States Attorney,            Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hassaan      Haakim       Rashaad,    a   federal      prisoner,         appeals

the   district     court’s      order    denying      relief       on    his   28    U.S.C.

§ 2241 (2012) petition.           We have reviewed the record and find no

reversible error.         Accordingly, although we grant Rashaad leave

to    proceed    on    appeal    in    forma     pauperis,        we    affirm   for     the

reasons stated by the district court.                       See Rashaad v. United

States,    No.    3:14-cv-00304-MOC         (W.D.N.C.        Oct.       7,   2014).      We

dispense    with       oral     argument    because         the    facts       and    legal

contentions      are    adequately      presented      in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                           2